El Juez Asociado Se. Figueras,
emitió la siguiente opinión del Tribunal.
*216El Presente es un recurso de apelación interpuesto por Santiago QuilicMni y Peretti y Vicente QuilicMni contra sen-tencia de la Corte de Mayagüez qu.e les condena á cien dollars de multa á cada uno y al pago de l?is costas procesales por mi-tad. El Fiscal del Distrito de Mayagüez con fecha 26 de Marzo del año próximo pasado de 1903, formuló su acusación debidamente jurada en los términos siguientes:
“Santiago Quiliehini, tiene licencia como fabricante de ron, y el día 24 de Diciembre de 1902 de su destilería, sita en la hacienda de cañas dulces fSe posee en el término municipal de Sabana Grande que forma parte del distrito arriba citado, vendió por conducto de su hijo Vicente Quiliehini, dos galones y un quinto de ron á José Mojica y Vega, entregándole un volante extendido á favor de Antonio Atresino ■en que se hacía constar que únicamente era un galón de ron entregado y por consiguiente violaron la Ley de Rentas de Puerto Rico, ■con maliciosa intención de defraudar al Erario Insular con la suma de un dollar veinte centavos. Este hecho es contrario á la ley para tal ■caso prevista y á la paz y dignidad del Pueblo de Puerto Rico”.
Los acusados se declararon no culpables y se procedió al juicio que se terminó* en dos distintas sesiones porque pidió y obtuvo la suspensión el Letrado defensor de los acusados por no haber comparecido uno de sus testigos cuya declaración juagaba esencialísima, pero en 31 de Julio del año próximo pasado tuvo lugar la última, practicándose en ambas toda la prueba que las partes propusieron sin que se anotase inci-■dente de ningún género ni se consignase protesta alguna y en tales condiciones en primero de Agosto del año de 1903 antes ■citado, se dictó sentencia condenando á cada uno de los dos •acusados á la pena de que se deja hecho mérito.
Contra esa sentencia interpusieron los acusados apelación, utilizando el derecho que les concedió la ley que otorga tam-bién dicho recurso por “misdemeanor”, y elevadas á este Tribunal las copias prevenidas por la ley, se ordenó, á petición de la representación de los Quiliehini, que se elevara también á esta Corte Suprema el sumario instruido con motivo del *217delito de que se trata, como así se verificó. Examinado'dicho sumario aparecen varias diligencias y declaraciones y en 18 de Marzo del año próximo pasado un mandamiento de arresto expedido por el Fiscal deMayagüez contra Quilichini padre é hijo y al pié de dicho mandamiento una diligencia que dice así: “Sabana Grande, 21 Marzo de 1903. Ciunplimentado según se ordena. Gabino Balazqnide. Cabo Policía Insular. Comandante del Puesto.”
Al formalizar el Letrado de los acusados el recurso de ape-lación, alegó como motivos los siguientes: “Primero. Que sus representados fueron detenidos en la Cárcel del pueblo de Sa-bana Grande en 24 de Diciembre de 1902 en virtud de denuncia presentada contra ellos por el Agente de Eentas Internas y el Fiscal presentó la acusación ante la Corte de Distrito de Maya-güez en 25 de Marzo del año siguiente, es decir noventa y un días después de la detención por lo que el abogado Don Fernando Vázquez, defensor entonces de los acusados, solicitó de la Corte en el acto del juicio que declarase sin lugar la acusa-ción lo que no fué aceptado y continuó el acto no obstante que el Fiscal nada objetó para demostrar que la acusación estaba bien presentada ni para justificar la dilación, pero que no se hizo constar lo referido en el acta sin duda porque en aquella fecha no existía el recurso de apelación contra las senten-cias en causas por “misdemeanor” habiéndose infringido por tanto el artículo 448 del Código de Enjuiciamiento Criminal. Segundo. Que después de formulada la acusación por el Agente de Eentas Internas y de otras diligencias prac-ticadas sobre la situación de los denunciandos Don Santiago Quilichini obtubo del Iíon. Tesorero que se midiese todo el ron y de esta operación resultaron cincuenta y seis galones de menos sin tomar en cuenta las pérdidas ó mermas por evapo-ración y en cuya diferencia están contenidos los dos galones y un quinto de ron á que se contrae la denuncia y la acusación Fiscal, habiendo satisfecho- el dueño de la fábrica Don Santiago Quilichini el importe de los derechos por 56 galones á *218razón de sesenta centavos cada uno por medio de los corespon-di entes sellos de rentas internas, quedando por tal razón com-pletamente indemnizado el Erario por todas las diferencias, mermas, evaporaciones, etc., que aparecieron.en el ron y se le tizo comprender que estaba terminado este asunto creyéndolo de buena fé porque el Tesoro no babía sufrido perjuicio de ningún género y la conducta de los acusados se babía justifi-cado, por lo cual no debieron ser condenados ni pueden ser responsables de los errores que se ban cometido en el procedi-miento.
• Para justificar este particular dice que acompaña un docu-mento expedido por el 'Tesorero de Puerto Rico, pero este documento no consta en este rollo por estar agregado al rollo número 16.
El primer fundamento del recurso no consta del acta como así lo reconoce la misma representación de los recurrentes ni tampoco se ha presentado pliego alguno de excepciones para confirmarlo. Aparte de que no consta que el abogado de los Qnilichini formulara petición de sobreseimiento fundado en el artículo 448 de la Ley de Enjuiciamiento Criminal, tam-poco aparece de las actuaciones traidas á la vista que aquéllos fueron detenidos en 25 de Diciembre de 1902 y sí que por orden del Fiscal de Mayagiiez fueron detenidos en 21 de Marzo de 1903 habiéndose formulado la acusación en 26 del propio mes, cuando, por tanto no habían transcurrido los sesenta días entre la detención y la acusación á que se refiere el número 1 del artículo 448 de la Ley de Enjunciamiento Criminal; pero de todos modos es de aplicación la doctrina sentada en The People v. Hawkins, 127, Cal. 372 que establece que un acusado que entra al juicio sin haber ejercitado su derecho de pedir que la causa sea sobreseída al no formularse la acusación den-tro del término marcado por la ley, se entiende que ha renun-ciado tal derecho.
En cuanto al segundo fundamento alegado por la defensa, nada tiene que ver la operación' de mensura que se practicó *219por el agente en el ron existente, teniendo en cuenta las mer-mas de todo género, con el hecho objeto de la acusación qne es de todo punto independiente, puesto qne se aciisó y penó el de haber salido de la fábrica dos galones y un qninto de ron sin qne se satisficiese por cada uno la cantidad qne la ley fija, defraudando de este modo al Tesoro Insnlar.
Con arreglo, por tanto, á lo qne resnlta de las actuaciones, qne es lo qne debe tener en cuenta el Tribunal para la decisión-del recurso, procede se desestime éste con las costas á cargo del apelante, confirmándose la sentencia qne dictó la Corte de Mayagüez en Io. de Agosto del año próximo pa¡?a«lo.

Confirmada-

Jueces concurentes, Sres. Presidente, Quiñones, y Asocia-dos, Hernández y MacLeary.
El Juez Asociado Sr. Sulzbacher no formó Tribunal en la vista de esta causa.